Citation Nr: 1738130	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1970 to January 1971 and from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the case in October 2015 and May 2016.  The RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Notably, in a January 2017 rating decision, the RO denied entitlement to service connection for bilateral radiculopathy of the lower extremities.  The Veteran filed a notice of disagreement (NOD) in February 2017.  The record reflects that the RO acknowledged the Veteran's NOD in a March 2017 letter and the claim is in review status. No further action on the part of the Board is warranted at this juncture.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability first manifested many years after service, and has not been medically related to any injury in service. 


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his current back disability is related to service. 

The Veteran has not referred to any deficiencies in the duty to notify.  With respect to the duty to assist, the representative has raised an issue as to the adequacy of VA medical opinion of record.  That argument is addressed in the body of the decision.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The evidence is clear that the Veteran has current back disabilities of degenerative arthritis of the spine and spinal stenosis.  Thus, the issue that remains disputed is whether the Veteran's low back disability had its onset in service, manifested to a compensable degree within one year of service, or is otherwise related to service. 

The Veteran's service treatment records indicate that the Veteran reported back pain in December 1970 related to lifting a locker.  The back demonstrated full range of motion with some limitation of toe touch.  The separation examination in December 1970 showed no additional back complaints, and the Veteran was separated in January 1971 due to asthma.  

The Veteran had an additional period of service from August 1972 to August 1975.  Service treatment records for that service period reflect that he reported no prior history of back problems and his physical examination showed no clinical abnormality of the spine in August 1972.  He reported injuring his low back in January 1973 while playing basketball.  He sought treatment for low recurrent low back pain in March 1973, receiving 48 hours of rest for recovery from back pain.  He received physical therapy for low back pain including heat and flexion exercise, and was instructed in back classes.  There are no additional records of treatment or complaints regarding the low back in the service treatment records.  

A March 2002 general VA examination noted that the back had full range of motion without pain.  VA treatment notes from August 2004 report that the Veteran's physical examination showed a normal back.    

VA treatment records dated from 2011 to 2013 indicate that the Veteran has sought treatment at the primary care clinic for chronic low back pain.  He was given medication to include analgesic balm, Celebrex and Robaxin and Tylenol 3.  

At a November 2015 VA medical examination, the Veteran reported that his low back pain is constant and severe.  The Veteran further reports chronic restriction in back motion.  After a review of the Veteran's claims file and physical examination of the Veteran, the examiner opined that it is less likely than not that the Veteran's current back conditions were incurred in service or caused by his back conditions or injury during service.  The examiner reasoned that while the Veteran did have intermittent back issues on active duty, he did not exhibit a pattern consistent with any chronic back condition or illness.  The examiner further reasoned that the Veteran had a normal back examination at separation.  The examiner concluded that the conditions in service were therefore life events.  Additionally, there is a very well documented lack of any back pain for many years in the 2000s according to the Veteran's VA treatment records.  Thus there is no continuity in his current back to his complaints of back pain in service.  

The Veteran, through his representative, asserted that the medical opinion did not consider, "Whether [the Veteran's] pre-existing back condition was aggravated by military service."  However, as the Veteran's December 1970 and August 1972 entrance examinations do not note a pre-existing back condition, the Veteran was in sound condition at entry and there is no legal basis for a medical opinion regarding aggravation.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided a detailed rationale for her opinion, and her opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also considered the Veteran's assertions that his current low back disability is related to back pain experienced in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether the Veteran's current low back disabilities are related to back pain experienced in service requires medical expertise to determine.  Thus, the Board finds the VA medical opinion more probative than the Veteran's statements.  

As previously noted, arthritis may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the evidence does not show that the Veteran's degenerative arthritis of the spine manifested to a compensable degree within one year of separation from service.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


